DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase in claim 1, lines 5-6 "to generate hydrogen gas or a mixture of gas” is a non-equivalent alternative expression that covers two separate embodiments.  
Alternative expressions are permitted only if the expressions are equivalent. [See M.P.E.P. 706.03(d)].  Moreover, it is not known what “a mixture of gas” is meant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli (US 2011/0203917).  Shmueli discloses a system for generating and supplying hydrogen gas to an internal combustion engine with an engine system coupled with an ECU (100).   A hydrogen generating unit (12) to generate hydrogen gas through electrolysis of water, a water tank (48) to hold a quantity of water and supply the water to the hydrogen generating unit (12), a power supply unit (102) to supply electrical current are provided.  A means for backfire prevention unit (32) interpose between the water tank (48) and the engine; wherein the ECU of the hydrogen generating unit (100) is electrically generating unit (12), the power supply unit (102) and the ECU of a vehicle whereby through a communication between the ECU of the vehicle and the ECU of the hydrogen generating unit (100), the system enables regulation of generating and supplying of hydrogen of the hydrogen generating unit to be generated and supplied to the engine system. In regard to the provision of the plural water tanks in the system, it is considered to be an obvious duplication of a known part for its known function because one skilled in this art would have reasonably considered providing more than one water tanks for various reasons such as for use as a backup device in case the first water tank is not working properly.
Regarding claim 2, the provision of a secondary water tank connected to a motor pump and a power supply unit and the ECU of the hydrogen generating unit to operate the motor depending upon the water level is considered as a duplication of a known part for its known function as explained supra.
Regarding claim 3, claimed limitation of a hydrogen generating tank (60) configured to be fastened to a structure of a vehicle and the provision of the multiple compartments (12)  being supplied by the primary water tank is considered as a duplication of a known part for its known function as explained supra. 
Regarding claims 4 and 5, the cited limitation of the cells is considered to be a conventional structure of the cell assembly.  
Regarding claims 6-11, the claimed provision of plural water tanks, particular water tank fasteners, the various type of water sensors, the water inlet/outlet locations as well as the controlling the ECU, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 7, 2021